DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-7, 9-14, 16-18, and 21-25 are pending.
Claims 1, 3-7, 9-14, 16-18, have been amended.
Claims 21-25 are new.
This action is non-final.

Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  
Claim 6 recites “and the high-side switch is turned off the circuitry to at least partially turn off the power supply generator when the monitored current crosses the current threshold” but this limitation is grammatically incorrect and thus unclear. It appears applicant meant “and the high-side switch is turned off when the circuitry is to at least partially turn off the power supply generator when the monitored current crosses the current threshold”.
Claim 18 recites “comprises a clamp circuit, , the clamp circuit comprises a diode…” but there appears to be a typo. It appears it should have been “comprises a clamp circuit, [[, ,]] the clamp circuit comprises a diode…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the predetermined voltage level is below the voltage threshold” when referring to the predetermined voltage to clamp to when voltage falls below a threshold in claim 5. In other words, this limitation says clamping to a predetermined voltage that is less than the undervoltage threshold. However, this does not appear to be supported by the specification. At best, paragraph [0053] of applicant’s PGPUB 2019/0146569 states that the clamp circuit clamps the voltage to a safe level. A voltage that is below the undervoltage threshold is not a safe level because it is below a minimum voltage threshold, and it is thus unclear what Applicant intended to claim in this limitation. If Applicant did intend to claim the predetermined voltage is less than the undervoltage threshold, Examiner suggests pointing out where support for such a limitation can be found in the specification. For Examination purposes, this limitation will be interpreted as “wherein the predetermined voltage level is above ”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 13-14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546, and further in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568 and Mao et al. (hereinafter as Mao) PGPUB 2019/0149058.
As per claim 1, Hallberg teaches an apparatus comprising: 
a power supply generator [FIG. 1 AC adapter/Power Source 102] to provide current and voltage to a power supply rail [0020 and FIG. 1: (platform input line 106 provides voltage and current on line 106 for delivering power)]; 
a processor core coupled to the power supply rail, the processor core to operate with the current and voltage provided by the power supply generator [FIG. 1: (platform components 104 are attached to line 106); FIG. 2 and 0023: (platform components include a CPU, and CPU has at least one core); and 0056: (platform has components such as the CPU)];
circuitry to monitor the current provided by power supply generator and to provide an override signal when the current exceeds a current threshold [FIG. 2: power protection circuit 220 and 0027: (current sensor 204 in circuit 220 monitors the output current from the AC adapter, and comparator 208 outputs a signal (override signal) to transistor 214 when current exceeds a reference value; reference value is characteristic of a current limit (current threshold))]; 
circuitry to receive the override signal [FIG. 2: (platform power protection system 200 without elements 204, 206, and 208); signal is received from comparator 208], send a throttle signal to the processor core when the override signal indicates the current exceeds the current threshold [0028-0030: (when signal from comparator is received, embedded controller 210 issues a PROCHOT throttle signal to the processor to reduce its frequency)].

Hallberg does not explicitly teach circuitry to monitor the voltage provided by power supply generator and to provide a clamp signal when the voltage drops below a voltage threshold; circuitry to receive the override signal and the clamp signal, and send the throttle signal to the processor core when the clamp signal indicates the voltage drops below the voltage threshold; circuitry to at least partially turn off the power supply generator, in response to the override signal, when the monitored current exceeds the current threshold. Hallberg aims to prevent undervoltage conditions or voltage droop caused by overcurrent conditions, but appears to only monitor the power supply current and not the voltage. Hallberg also describes shut down of power supply due to undervoltage or overcurrent conditions [0002, 0021] but does not show the circuitry for doing so.
Bose teaches circuitry on computing device for preventing voltage droops from damaging the system by monitoring the current. Bose is thus similar to Hallberg. Bose further teaches circuitry to monitor the voltage provided by power supply generator and to provide a clamp signal when the voltage drops below a voltage threshold [0025-0027: (voltage sensor 122 can transmit information related to the voltage droop (clamp signal) to the local controller) and 0031: (voltage droop is detected when voltage level has transitioned to a threshold voltage level)]; circuitry to receive the [0025: (local controller 126 can implement mitigation procedure for the voltage droop); 0026-0027: (current can also be determined to verify the voltage droop before implementing the mitigation procedure)]. Bose detects whether the voltage is dropping below a voltage threshold and may additionally confirm the voltage droop by monitoring the current and determining whether it is over a threshold [0042-0053]. When confirmed, a voltage droop mitigation technique is performed that includes throttling a number of instructions per unit time or relaxing a timing margin (i.e. reducing frequency) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bose’s teachings of monitoring both the voltage and current instead of just the current in Hallberg. One of ordinary skill in the art would have been motivated to do so in Hallberg because monitoring both voltage and current allows for confirmation of the voltage droop condition, and would allow for the proper mitigation procedure to be applied, and prevent false detections [Bose 0022].
Hallberg and Bose do not explicitly teach circuitry to at least partially turn off the power supply generator, in response to the override signal, when the monitored current exceeds the current threshold. While Hallberg describes shutting off power supply when current is too high, Hallberg does not explicitly describe the circuitry for shutting down of the power supply due to unacceptable power conditions.
Mao teaches monitoring for overcurrent and undervoltage conditions. Mao is therefore similar to Hallberg and Bose because they monitor overcurrent and 
The combination of Hallberg and Bose with Mao would therefore first check to see if voltage droops below a threshold, then confirming the voltage droop by monitoring whether the current is above a threshold, and if so, sending a throttle to the processor to reduce its frequency, while stopping the power supply due to the overcurrent condition such that the computing device operates on battery power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mao’s teachings of turning off the power supply when overcurrent is detected in Hallberg and Bose. One of ordinary skill in the art would have been motivated to turn off the AC power supply and operate on battery power instead when the overcurrent is detected in Hallberg and Bose because it would protect the computing device from receiving too high of a current in case the processor’s mitigation techniques are not effective or cannot correct the voltage droop fast enough.

As per claim 3
As per claim 6, Hallberg, Bose, and Mao teach the apparatus of claim 1, wherein the power supply generator comprises a high-side switch [Mao FIG. 1 high side switch 12] and a low-side switch [Mao FIG. 1 low side switch 13], the high-side switch is coupled in series with the low-side switch [Mao  FIG. 1 high side switch 12 is connected in series with low side switch 13; drain of high side switch 12 is connected to source of low side switch 13], and the high-side switch is turned off the circuitry to at least partially turn off the power supply generator when the monitored current crosses the current threshold [Mao 0045: (fault signal causes high side switch 12 to be terminated)].
As per claim 7, Hallberg, Bose, and Mao teach the apparatus of claim 6, wherein the circuitry to at least partially turn off the power supply generator is to turn off the high-side switch for a duration of an expected voltage droop on the power supply rail [Mao 0046].
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
As per claim 21, Hallberg, Bose, and Mao teach the apparatus of claim 1, wherein: the circuitry to receive the override signal and the clamp signal comprises an OR logic gate [Mao FIG. 2 OR gate 20]; the override signal and the clamp signal are inputs to the OR gate [Mao FIG. 2: (overload protection signal indicating high current and UVLO signal indicating low voltage are input to the OR gate)]; and the throttle signal is an output of the OR gate [Mao FIG. 2 (output of OR gate is a fault signal to perform throttling of a component)].

However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same OR gate may be used to provide the signal to the processor for performing a voltage droop mitigation. One of ordinary skill in the art would have been motivated to do so because Hallberg, Bose, and Mao may perform voltage droop mitigation when either voltage is below a voltage threshold or when current is above a current threshold, and utilization of Mao’s OR gate to additionally provide the signal to the processor would yield the same results while using existing circuitry.
As per claim 22, Hallberg, Bose, and Mao teach the apparatus of claim 1, wherein a time period in which the override signal indicates the current exceeds the current threshold is different than a time period in which the clamp signal indicates the voltage drops below the voltage threshold [Bose 0031: (a voltage droop is detected first in a first time instance, and a validation is performed in a second time instance); and 0043: (to validate the detected voltage droop, current is measured and compared to a current threshold after the first time instance)].
As per claim 23, Hallberg, Bose, and Mao teach the apparatus of claim 1, wherein a time period in which the override signal indicates the current exceeds the current threshold is shorter than a time period in which the clamp signal indicates the voltage drops below the voltage threshold [Bose 0031 and 0043: (voltage droop is .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568 and Mao et al. (hereinafter as Mao) PGPUB 2019/0149058, and further in view of Musunuri et al. (hereinafter as Musunuri) PGPUB 2016/0266603.
As per claim 4, Hallberg, Bose, and Mao teach the apparatus of claim 1.
Hallberg, Bose, and Mao do not teach, wherein the throttle signal is a request to modify a divider ratio of a phase-locked loop (PLL) of the processor core. Hallberg, Bose, and Mao decreases the frequency of a processor but does not state that frequency is lowered by adjusting the divider ratio of a PLL.
Musunuri teaches adjusting frequency of a processor. Musunuri is therefore similar to Hallberg, Bose, and Mao because they teach the adjusting of frequency in a processor. Musunuri further teaches wherein the throttle signal is a request to modify a divider ratio of a phase-locked loop (PLL) of the processor core [0026, 0032, 0064, 0090-0091: (frequency is changed by adjusting divider ratio) and 0030 and 0054: (same concepts are applied to reducing frequency by under-clocking)]. Musunuri teaches adjusting a divider ratio to change frequency for a processor, so that frequency can be adjusted without the PLL losing the lock.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Musunuri’s teachings of adjusting the frequency by adjusting the divider ratio in Hallberg, Bose, and Mao. Musunuri teaches the details on how to adjust the frequency in Hallberg, Bose, and Mao using a PLL and a divider. One of ordinary skill in the art would have been motivated to use Musunuri’s teachings of adjusting the frequency by adjusting the divider ratio in Hallberg, Bose, and Mao because it allows the clock frequency to be adjusted without the PLL losing the lock [0026] thereby preventing performing re-locking procedures and saving resources, and allowing for granularity in frequency adjustments.


Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568 and Mao et al. (hereinafter as Mao) PGPUB 2019/0149058, and further in view of Tao et al. (hereinafter as Tao) PGPUB 2009/0295349.
As per claim 5, Hallberg, Bose, and Mao teach the apparatus of claim 1.
Hallberg, Bose, and Mao do not teach further comprising a clamp circuit, the clamp circuit comprising a diode, the clamp circuit to clamp the voltage on the power supply rail to a predetermined voltage level determined by a voltage drop of the diode 
Tao teaches circuitry that protects against undervoltage. Tao is therefore similar to Hallberg, Bose, and Mao. Tao further teaches further comprising a clamp circuit [FIG. 4 controller integrated circuit 31 containing power voltage clamp 69], the clamp circuit comprising a diode [0075: diode 67 or FIG. 4: (power clamp 69 is a zener diode)], the clamp circuit to clamp the voltage on the power supply rail to a predetermined voltage level determined by a voltage drop of the diode when the clamp signal indicates the monitored voltage crossed below the voltage threshold [0075: (voltage drop across diode 67 determines whether voltage clamping is needed; if undervoltage threshold is 19V, voltage clamp 69 clamps the voltage to a predetermined value of at least 20V)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tao’s teachings of clamping voltage if the detected voltage falls below a voltage threshold in Hallberg, Bose, and Mao. One of ordinary skill in the art would have been motivated to clamp voltage in Hallberg, Bose, and Mao because it protects the computing device from operating at unsafe voltage levels.
As per claim 24, according to claim interpretation in the U.S.C. 112(b) above, Hallberg, Bose, Mao, and Tao teach the apparatus of claim 5, wherein the predetermined voltage level is below the voltage threshold [Tao 0075: (voltage is clamped to a level (20V) above the under-voltage threshold (19V)].


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568 and Mao et al. (hereinafter as Mao) PGPUB 2019/0149058, and further in view of Parto et al. (hereinafter as Parto) PGPUB 2017/0331371.
As per claim 9, Hallberg, Bose, and Mao teach the apparatus of claim 1.
Hallberg, Bose, and Mao do not explicitly teach wherein the power supply generator comprises is one of: a DC-DC converter, a buck converter, a boost converter, a low dropout (LDO) regulator, a switched capacitor voltage regulator, or a bi-directional DC-DC converter.
	Parto teaches a power circuitry with overload protection for providing power to a processor by monitoring whether current is over a threshold. Parto is therefore similar to Hallberg, Bose, and Mao. Parto further teaches wherein the power supply generator comprises is one of: a DC-DC converter, a buck converter, a boost converter, a low dropout (LDO) regulator, a switched capacitor voltage regulator, or a bi-directional DC-DC converter [Parto 0082, 0456: DC-DC converter].
	The combination of Hallberg, Bose, and Mao with Parto yields implementation of the voltage droop detection and overcurrent validation in a protection circuitry in a DC-DC converter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Parto’s teachings of implementation in a DC-DC converter with Hallberg, Bose, and Mao’s teachings. One of ordinary skill in the art would have been motivated to implement Hallberg, Bose, and Mao’s teachings in a DC-.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546, and further in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568.
As per claim 10, Hallberg teaches an apparatus comprising: 
a power supply rail [FIG. 1: (platform input line 106] to receive a current and a voltage from a power supply generator [FIG. 1 AC adapter/Power Source 102] [0020 and FIG. 1: (platform components 104 receive power, and hence voltage and current on line 106)];
a processor coupled to the power supply rail, wherein the processor is to operate with a current and a voltage provided by the power supply rail [FIG. 1: (platform components 104 are attached to line 106 to receive power); FIG. 2 and 0023: (platform components include a CPU); and 0056: (platform has components such as the CPU)]; and 
an interface to receive a request to throttle one or more performance parameters of the processor when a monitored current through the power supply rail crosses above a current threshold [0027-0030 and FIG. 2: (interface for receiving PROCHOT signal, which causes frequency of the CPU to be adjusted when sensed current is over a reference value/current limit)].

Hallberg does not teach to receive a request to throttle the one or more performance parameters of the processor when a monitored voltage on the power supply rail crosses below a voltage threshold. Hallberg aims to prevent undervoltage conditions or voltage droop caused by overcurrent conditions, but appears to only monitor the power supply current and not the voltage.
Bose teaches circuitry on computing device for preventing voltage droops from damaging the system by monitoring the current. Bose is thus similar to Hallberg. Bose further teaches receive a request to throttle the one or more performance parameters of the processor when a monitored voltage on the power supply rail crosses below a voltage threshold [0031: (voltage droop is detected when voltage level has transitioned to a threshold voltage level); 0025-0027: (voltage sensor 122 can transmit information related to the voltage droop (clamp signal) to the local controller); 0025: (local controller 126 can implement mitigation procedure for the voltage droop); 0026-0027: (additionally, current can also be determined to verify the voltage droop before implementing the mitigation procedure)]. Bose detects whether the voltage is dropping below a voltage threshold and confirms the voltage droop by monitoring the current and determining whether it is over a threshold [0042-0053]. When confirmed, a voltage droop mitigation technique is performed that includes throttling a number of instructions per unit time or relaxing a timing margin (i.e. reducing frequency) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bose’s teachings of monitoring both the 
As per claim 11, Hallberg and Bose teach the apparatus of claim 10, wherein the one or more performance parameters include at least one of an operating frequency, a fan speed, and a current draw or a divider ratio of a phase locked loop (PLL) of the processor [Hallberg 0030: (reduce its operating frequency (performance parameter))].


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568, and further in view of Tao et al. (hereinafter as Tao) PGPUB 2009/0295349.
As per claim 12, Hallberg and Bose teach the apparatus of claim 10.
Hallberg and Bose do not teach further comprises a clamp circuit, the clamp circuit comprising a diode, the clamp circuit to clamp the voltage on the power supply rail to a predetermined voltage level determined by a voltage drop of the diode when the clamp signal indicates the monitored voltage crossed below the voltage threshold.
Tao teaches circuitry that protects against undervoltage. Tao is therefore similar to Hallberg and Bose. Tao further teaches further comprising a clamp circuit [FIG. 4 controller integrated circuit 31 containing power voltage clamp 69], the clamp circuit comprising a diode [0075: diode 67 or FIG. 4: (power clamp 69 is a zener diode)], the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tao’s teachings of clamping voltage if the detected voltage falls below a voltage threshold in Hallberg and Bose. One of ordinary skill in the art would have been motivated to clamp voltage in Hallberg and Bose because it protects the computing device from operating at unsafe voltage levels.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 in view of Bose et al. (hereinafter as Bose) PGPUB 2019/0146568, and further in view of Parto et al. (hereinafter as Parto) PGPUB 2017/0331371.
As per claim 16, Hallberg and Bose teach the apparatus of claim 10.
Hallberg and Bose do not explicitly teach wherein the power supply generator comprises one of: a DC-DC converter, a buck converter, a boost converter, a low dropout (LDO) regulator, a switched capacitor voltage regulator, or a bi-directional DC-DC converter.
	Parto teaches a power circuitry with overload protection for providing power to a processor by monitoring whether current is over a threshold. Parto is therefore similar to 
	The combination of Hallberg and Bose with Parto yields implementation of the voltage droop detection and overcurrent validation in a protection circuitry in a DC-DC converter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Parto’s teachings of implementation in a DC-DC converter with Hallberg and Bose. One of ordinary skill in the art would have been motivated to implement Hallberg and  Bose’s teachings in a DC-DC converter because DC-DC converters are made of non-ideal components that suffer from parasitic losses and inefficiencies [Parto 0003] and may suffer from the same problems of voltage droop and overcurrent.


Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto et al. (hereinafter as Parto) PGPUB 2017/0331371, and further in view of Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 and Bose et al. (hereinafter as Bose) PGPUB 2019/0146568.
As per claim 17, Parto teaches a system comprising: 
a DC-DC converter [FIG. 1 and 0082: DC-DC converter]; 
[0149: (DC-DC converter may provide power to CPU); FIG. 22: (CPU 2205 coupled to DC-DC converter) and 0456: (the DC-DC converter can include the overcurrent protection described in FIG. 1)], the processor comprising: 
a power supply rail [0456, FIG. 1, and FIG. 22 Vout2 rail coupling CPU 2205 to DC-DC converter)]; and 
a processor core coupled to the power supply rail [FIG. 22 CPU 2205 has at least one processor core], wherein the processor core is to operate with a current and a voltage provided by the DC-DC converter [FIG. 22 CPU receives power Vout2 from DC-DC converter which includes voltage and current)]; 
wherein the DC-DC converter comprises: 
circuitry to monitor the current and to provide an override signal in a respective time period in which the current exceeds a current threshold [0457 and 0086-0087: (comparator 139 detects current across inductor to determine if it passes an overcurrent limit and is approaching a saturation limit, and outputs a signal (override signal) to the fault logic 141)];

Parto does not teach circuitry to monitor the voltage and to provide a clamp signal in a respective time period in which the voltage drops below a voltage threshold, wherein the respective time period in which the override signal is provided is different than the respective time period in the which the clamp signal is provided, and circuitry to send a request to the processor core to throttle one or more performance parameters of the processor core, when the current exceeds the current threshold and to throttle the 
Hallberg teaches overcurrent protection circuitry that monitors the current provided to a CPU, and provides communication to the CPU. Hallberg is therefore similar to Parto. Hallberg further teaches circuitry to send a request to the processor core to throttle one or more performance parameters of the processor core, when the current exceeds the current threshold [FIG. 2: power protection circuit 220 and 0027: (current sensor 204 in circuit 220 monitors the output current from the AC adapter, and comparator 208 outputs a signal (override signal) to transistor 214 when current exceeds a reference value; reference value is characteristic of a current limit (current threshold)); and 0028-0030: (when signal from comparator is received, embedded controller 210 issues a PROCHOT throttle signal to the processor to reduce its frequency)]. Hallberg monitors the output current for overcurrent as a way to detect and prevent voltage droop, and sending a signal to the processor to reduce its frequency when voltage droop conditions are possibly detected (current being above a reference current limit).
The combination of Parto with Hallberg therefore leads to upon Parto’s DC-DC converter detecting current exceeds a throttling threshold, sending PROCHOT throttling request signals to the CPU to reduce the operating frequency of its core.

	Parto and Hallberg do not teach circuitry to monitor the voltage and to provide a clamp signal in a respective time period in which the voltage drops below a voltage threshold, wherein the respective time period in which the override signal is provided is different than the respective time period in the which the clamp signal is provided and to throttle the one or more performance parameters of the processor core when the voltage drops below the voltage threshold. Parto and Hallberg monitors the current because it is indicative of a voltage droop when current exceeds a threshold, but they do not appear to directly monitor the voltage.
Bose teaches circuitry for a computing device for preventing voltage droops from damaging the system by monitoring the current. Bose is thus similar to Parto and Hallberg. Bose further teaches circuitry to monitor the voltage and to provide a clamp signal in a respective time period in which the voltage drops below a voltage threshold [0025-0027: (voltage sensor 122 can transmit information related to the voltage droop (clamp signal) to the local controller) and 0031: (voltage droop is detected when voltage level has transitioned to a threshold voltage level)]; wherein the respective time period in which the override signal is provided is different than the respective time period in the which the clamp signal is provided [0031: (a voltage droop is detected first in a first time instance, and a validation is performed in a second time instance); and 0043: (to validate the detected voltage droop, current is measured and compared to a current threshold after the first time instance)]; to throttle the one or more performance parameters of the processor core when the voltage drops below the voltage threshold [0025: (local controller 126 can implement mitigation procedure for the voltage droop); 0026-0027: (current can also be determined to verify the voltage droop before implementing the mitigation procedure)]. Bose detects whether the voltage is dropping below a voltage threshold first and then confirms the voltage droop by monitoring the current and determining whether it is over a threshold [0042-0053]. When confirmed, a voltage droop mitigation technique is performed that includes throttling a number of instructions per unit time or relaxing a timing margin (i.e. reducing frequency) [0038]. Throttling may be based on only detecting the voltage being below a voltage threshold, or may be based on both detecting the voltage being below a voltage threshold and confirming that current is above a current threshold.
The combination of Parto, Hallberg, and Bose leads to the Parto’s power protecting circuit within the DC-DC converter to detect both voltage and current, and sending a signal to the processor to perform a mitigation procedure when the detected voltage is below a voltage threshold and detected current is above a current threshold.

As per claim 25, Parto, Hallberg, and Bose teach the system of claim 17, wherein the respective time period in which the override signal is provided is shorter than the respective time period in which the clamp signal is provided [Bose 0031 and 0043: (voltage droop is detected first and thus the clamp signal (voltage under a threshold) is detected longer in duration than the detection of the override signal (current above a threshold)].


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto et al. (hereinafter as Parto) PGPUB 2017/0331371 in view of Hallberg et al. (hereinafter as Hallberg) PGPUB 2014/0181546 and Bose et al. (hereinafter as Bose) PGPUB 2019/0146568, and further in view of Tao et al. (hereinafter as Tao) PGPUB 2009/0295349.
As per claim 18, Parto, Hallberg, and Bose teach the system of claim 17.
Parto, Hallberg, and Bose do not teach wherein the processor comprises a clamp circuit, the clamp circuit comprises a diode, the clamp circuit to clamp the voltage on the 
Tao teaches circuitry that protects against undervoltage. Tao is therefore similar to Parto, Hallberg, and Bose. Tao further teaches wherein the processor comprises a clamp circuit [FIG. 4 controller integrated circuit 31 containing power voltage clamp 69], the clamp circuit comprising a diode [0075: diode 67 or FIG. 4: (power clamp 69 is a zener diode)], the clamp circuit to clamp the voltage on the power supply rail to a predetermined voltage level determined by a voltage drop of the diode when the clamp signal indicates the monitored voltage crossed below the voltage threshold [0075: (voltage drop across diode 67 determines whether voltage clamping is needed; if undervoltage threshold is 19V, voltage clamp 69 clamps the voltage to a predetermined value of at least 20V)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tao’s teachings of clamping voltage if the detected voltage falls below a voltage threshold in Parto, Hallberg, and Bose. One of ordinary skill in the art would have been motivated to clamp voltage in Parto, Hallberg, and Bose because it protects the computing device from operating at unsafe voltage levels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Dinsmoor et al. (PGPUB 2012/0066534) teaches circuitry in which a switch may be open to disconnect power provided to a processor unit based on detecting undervoltage or overcurrent [0053 and 0056-0057].
Uan-Zo-Li et al. (PGPUB 2014/0173305) teaches monitoring for undervoltage and selectively providing power to platform components based on the undervoltage detection.
Lehwalder et al. (PGPUB 2020/0201408) teaches setting power monitoring circuitry in a first mode when current is above a warning threshold or to operate in a second mode when voltage is below a warning threshold value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186